COBB, Judge.
This is an appeal from a sentence which was excessive because of an improper departure from the guidelines. See Whitehead v. State, 498 So.2d 863 (Fla.1986). Although the appellant has served the in-carcerative portion of his split sentence, the issue is still viable because of the length of the probationary period. Cf Crews v. State, 502 So.2d 1360 (Fla. 5th DCA 1987).
REVERSED and REMANDED for entry of a corrected sentence in conformity with the guidelines.
UPCHURCH, C.J., and SHARP, J., concur.